Citation Nr: 1717126	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative joint disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1971 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  

In November 2014, granted an earlier effective date for the award of additional pension benefits on account of the Veteran's dependent daughter.  At that time, the Board also remanded the back claim for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability.  He maintains that his currently diagnosed degenerative joint disease of the lumbar spine is a result of a back injury sustained when carrying a desk up a flight of stairs while stationed in Germany.  He testified to having received immediate treatment for the injury at Baumholder Army Health Clinic.  

The August 2016 VA back examination report notes that it is not at least as likely as not that the Veteran's current arthritis of the lumbar spine is related to service.  However, the opinion was based, at least in part, upon a finding that there was no back injury during service, without adequately addressing the statements of the Veteran and those of family members with respect to the in-service back injury and back symptoms ever since separation.  As such, a new VA examination and medical opinion is warranted.  

Significantly, as noted in the Board's November 2014 remand, and despite the RO's subsequent records requests, only a few of the Veteran's service treatment records are associated with his claims file.  In February 2016, a records request was made to the Personnel Information Exchange System (PIES) using code C01-V for inpatient treatment records from Baumholder Army Health Clinic.  

Although the RO's February 2016 letter to the Veteran notes that records from Baumholder Army Health Clinic were requested for the period February to May 1972, the February 2016 PIES request reflects records were requested for the period from April 1, 1972 to May 31, 1972.  In addition, and although a July 2016 RO letter notes that an April 2016 response to the February 2016 PIES request states that no records were located, the April 2016 response does not appear to be associated with the claims file.  As such, on remand, the April 2016 PIES response should be associated with the file.  

Additionally, at the Board hearing in June 2014, the Veteran stated that the injury occurred during the first six months of 1972.  Further, in a January 2016 submission, he noted that the back injury occurred between May and July 1972.  

In Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the United States Court of Appeals for Veterans Claims (Court) held that limiting a request for records to a 60 day window was simply an effort to ease the workload of employees tasked with searching records, and did not establish a search would be futile, or that the records do not exist or are not in the custodian's possession.  Id.  It determined that the 13-month search period requested by the Veteran was not unreasonably long.  Id.  However, the Court also held that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time."  Id. at 404. 

In this particular case, the Board finds the search parameters narrow enough to warrant additional development in light of Gagne.  The Veteran's service personnel records reflect that he was stationed in Germany from January 1972 to November 1972, and he has specifically identified treatment at Baumholder Army Health Clinic in association with a back injury during the period from January 1972 through July 1972.  Thus, another request should be made for the records during that period.  If the custodian requests that the searches be submitted in smaller time frames (i.e. 60 days), ensure that multiple search requests are made to cover the entire period from January 1972 through July 1972.  

In addition, and although a December 2015 PIES response to a request using code O50 notes that all records were mailed, pursuant to VA Adjudication Procedures Manual, M21-1, III.iii.2.D.3.b., when service treatment records that should be at the Records Management Center (RMC) cannot be located at the RMC or elsewhere, a request using PIES code M04 is appropriate, to include for processing claims with an electronic file until the National Personnel Records Center (NPRC) creates an alternative request code.  Thus, a request for the service treatment records using PIES code M04 should be made on remand.  

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Make as many requests as needed to obtain service treatment records related to a back injury for the period from January 1972 through July 1972, to include from Baumholder Medical Center, and the NPRC through PIES using request code M04, or until it is clear further efforts would be futile.  

If any portion of the records cannot be obtained, create a formal finding of unavailability with notice to the Veteran and his representative.  Inform the Veteran that he may also submit any records in his possession.

2.  Associate the April 2016 PIES response with the claims file.  

3.  Obtain complete VA treatment records since January 2013.  

4.  After completion of the above, schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a lumbar spine disability, including arthritis, had its onset during service or within the initial year after separation, or consistent with or otherwise related to the asserted back injury during service.  

In rendering the opinion, the examiner should address the Veteran's statements and those of his family and/or friends with respect to the in-service back injury and back symptoms ever since separation.  

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

